UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6207


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

COVEY ANDREWS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:09-cr-00368-REP-1)


Submitted:   June 13, 2013                 Decided:   June 17, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Covey Ronnell Andrews, Appellant Pro Se. Stephen Wiley Miller,
Assistant United States Attorney, Kevin Christopher Nunnally,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Covey Andrews appeals from the district court’s order

denying his motion to amend judgment, which asked the district

court to modify a criminal judgment imposed three years ago.

The   district        court     properly        recognized      that    it      lacked

jurisdiction     to     grant       the   requested     relief.         See    United

States v.     Goodwyn,        596    F.3d       233,   235     (4th    Cir.    2010).

Accordingly, although we grant Andrews leave to proceed in forma

pauperis, we affirm the challenged order.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2